Citation Nr: 1628604	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service-connection for dermatitis. 

2.  Entitlement to service-connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to August 2008.

These matters come on appeal before the Board of Veterans' Appeals (Board) from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran was initially represented by a service organization; however, review of the file reveals that in June 2013, prior to certification to the Board, the organization revoked representation.  The Veteran has not appointed another representative.  Thus, the Board considers the Veteran to be a pro se appellant.  Further, as the Board is herein granting the Veteran's claims, he is not prejudiced by the Board proceeding with him as a pro se appellant. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's dermatitis was incurred in service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's sciatica was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. 
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for sciatica have been met.  38 U.S.C.A. 
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Dermatitis and sciatica are not included in the list of chronic disabilities. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claim for service connection for the skin and back disorders in July 2008, a few weeks prior to his separation from service.  

	a.  Dermatitis

The Veteran contends that he has had a skin disorder affecting his face and penis, since he received a vaccination for anthrax in the late 1990's.   See e.g. Notice of Disagreement. 

As an initial matter, the Board notes that the first element of service connection, a current disability, has been met.  In this regard, the September 2008 VA general medical examiner noted that the Veteran has seborrheic dermatitis involving the face and penis.  

Next, the requirement for an in-service incurrence has also been met.  Service treatment records note complaints of skin symptoms in June 1998 and again in February 2005.  In June 1998, the diagnosis was dermatitis and the affected area was the penis.  The diagnosis was reiterated in February 2005 with respect to the penis, and an assessment of eczema was rendered with respect to complaints of skin irritation on the face.  In February 2006, the Veteran again reported complaints of skin irritation and reported that he had experienced rash symptoms since receiving an anthrax vaccination in approximately 1996.  The impression was seborrhea. Seborrheic dermatitis was noted on several other undated service treatment records.   

Regarding the third element for service connection, a nexus between the current disability and service, the Board resolves doubt and finds that such has also been met.  The Board acknowledges that the September 2008 VA examiner did not expressly offer a nexus opinion with respect to whether the Veteran's dermatitis  was related to the in-service skin complaints, but the Board finds it significant that the examiner noted that the Veteran had been followed by dermatology prior to the examination and treated with topical medications without improvement.  The examiner did not indicate that the Veteran's dermatitis in September 2008 was a new disorder or otherwise unrelated to the complaints in service.  The only logical conclusion is that the noted dermatitis began in service.  Further, the Board finds the Veteran's report of symptoms to be competent and credible.  

In light of the foregoing, the Board resolves all doubt in the Veteran's favor and finds that the symptoms noted in September 2008 - one month after service separation - are the same symptoms that were present while still in service in July 2008, when he filed his claim for service connection, as well as at other points in service when treated for dermatitis affecting the face and penis.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


	b.  Back 

With respect to the Veteran's claim for a low back disorder, he contends that his current low back disorder is directly related to the rigors of being a Marine and his years of physical exertion in service.  

As an initial matter, the Board resolves doubt and finds that the Veteran has a current diagnosis of sciatica.  The Board acknowledges that the August 2008 VA examiner diagnosed intermittent back pain, which is not considered a disability.  However, when the Veteran was treated in service for the very same, specific complaints of low back pain that spread to the popliteal area, the service provider diagnosed mild sciatica secondary to piriformis syndrome.  The service provider based the diagnosis on radiographic studies that showed mild narrowing at L5-S1, in addition to the Veteran's description of his symptoms.  

There is no indication that the August 2008 VA examiner conducted radiographic studies of the Veteran's back when the examiner rendered the diagnosis of intermittent muscular low back pain.  Rather, the August 2008 VA examination report notes that the Veteran was sent for X-rays of various other joints, but does not mention X-rays for the lumbar spine.  As such, the Board places a higher probative value on the August 2002 service treatment provider's assessment and finds that the evidence of a sciatica diagnosis outweighs the diagnosis of pain.  

Having found that the Veteran has a current low back disability, the Board also resolves doubt and finds that the disability began in service as the Veteran filed his claim while still in service, and his competent and credible complaints described during the August 2008 VA examination were made just days after service separation.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
  

ORDER

Service connection for dermatitis is granted. 

Service connection for sciatica is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


